DETAILED ACTION
Applicant has amended claims 1, 3, 10, 12, 18, and 20. Claim 2 has been canceled.

Drawings
The drawings filed on 3/24/2020 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action. The correction will not be held in abeyance.
Drawings Pg. 3 of 34 show “FIG. 1C” and “FIG. 3” as image reference designators. However, the examiner believes that “FIG. 1C” reference designator corresponds to illustration shown on Pg. 3 of 34 and “FIG. 3” shown below appears to be a typographical error since “FIG. 3” is not mentioned anywhere in the specification. 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2-12 and 17-18 were objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as previously indicated in Non-Final OA 11/26/2021, Pgs. 31-35. Independent claims 1, 19, and 20 have been amended to include feature limitations of canceled claim 2. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended 
“… receiving a video stream of a subject;
estimating a breathing signal from the video stream by,
… filtering… non-moving objects from each image frame to yield a removed image;
decomposing… each removed image into a plurality of frame regions, wherein a first frame region covers a feature of the subject;
calculating… a pixel weight for each pixel of each frame region, wherein each pixel weight is one of a positive weight or a negative scalar;
coherently combining… the pixel weights for each frame region as a scalar time signal for each frame region;
calculating… a low order subspace decomposition of the scalar time signal; and
estimating… a decomposition frequency of the low order subspace decomposition for each frame region as the breathing signal…;
determining… one of a large-scale motion and/or a breathing event of the subject based on the breathing signal; and
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668